Citation Nr: 0944125	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-14 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly pension (SMP) benefits based 
on the need for regular aid and attendance (A&A) or 
housebound status.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to October 
1972 in the U.S. Marine Corps.  He was born in 1952.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Entitlement to nonservice-connected pension benefits has been 
in effect since November 20, 2000.

In his Substantive Appeal, a VA Form 9, dated in May 2008, 
the Veteran indicated that he wanted to provide testimony at 
a hearing before a Veterans Law Judge at the VARO.  However, 
in a VA Form 21-4138, dated in August 2008, he indicated that 
due to his ill-health, he was unable to attend any form of 
hearing and withdrew that request.


FINDING OF FACT

The Veteran's disability picture reasonably encompasses a 
variety of significant multi-system disabilities which, in 
the aggregate, render him more often than not as unable to 
safely perform virtually all activities of daily living 
without regular assistance from another person.


CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for 
entitlement to SMP based on the need for regular A&A of 
another person are met. 38 U.S.C.A. §§ 1502, 1521, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.351, 3.352 
(2009).









REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) enhances 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  It is codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  
Given the fully favorable decision contained herein, the 
Board finds that any defect in the notice or assistance 
provided to the Veteran constitutes harmless error.

II.  Criteria

Under the applicable criteria, increased pension is payable 
to a Veteran by reason of the need for A&A or by reason of 
being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. § 
3.351(a)(1).

The need for A&A means helplessness or being so nearly 
helpless as to require the regular A&A of another person.  38 
C.F.R. § 3.351(b).  To establish entitlement to special 
monthly pension based on the need for regular aid and 
attendance, the Veteran must be a patient in a nursing home 
on account of mental or physical incapacity; or be blind or 
so nearly blind as to have corrected visual acuity in both 
eyes of 5/200 or less or concentric contraction of the visual 
field to 5 degrees or less; or have a factual need for 
regular aid and attendance of another person.  38 U.S.C.A. § 
1502, 1521; 38 C.F.R. § 3.351.

Determinations as to the need for A&A must be based on actual 
requirements of personal assistance from others. In making 
such determinations, consideration is given to such 
conditions as: inability of the appellant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability of the 
appellant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; 

inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to his daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the appellant remain in 
bed.  The fact that a claimant has voluntarily taken to bed 
or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
appellant is unable to perform should be considered in 
connection with his condition as a whole. It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular A&A, not that there be a 
constant need.  Determinations that a Veteran is so helpless 
as to be in need of regular A&A will not be based solely upon 
an opinion that his condition is such as would require him to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.

It is mandatory for the VA to consider the enumerated factors 
under 38 C.F.R. § 3.352(a); that eligibility required at 
least one of the enumerated factors be present; and that, 
because the regulation provides that the "particular personal 
function" which a Veteran is unable to perform should be 
considered in connection with his condition as a whole, the 
"particular personal function" must be one of the enumerated 
factors.  Turco v. Brown, 9 Vet. App. 222 (1996).

If a Veteran does not qualify for increased pension based on 
a need for A&A, increased pension may be paid if, in addition 
to having a single permanent disability rated as 100 percent 
under the rating schedule, the Veteran has a separate 
disability or disabilities independently ratable at 60 
percent or more, or if the Veteran is permanently housebound 
by reason of disability (meaning substantially confined to 


his/her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area).  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

With regard to the pending appellate issue, the Board has 
reviewed all of the evidence in the appellant's claims file. 
Although there is an obligation to provide adequate reasons 
or bases supporting this decision, there is no requirement 
that the evidence submitted by the appellant or obtained on 
her behalf be discussed in detail. Rather, the Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III  Factual Background and Analysis

Prior clinical reports are in the file for comparative 
purposes.  Pension benefits were assigned based on his back 
difficulties, mandible fracture residuals, teeth problems, 
depression and anxiety, a skin disorder, a left shoulder 
disability, right ankle and heel problems, fistulectomy 
residuals, and healed right thigh gunshot wound residuals.

The initial special examination report for A&A benefits after 
the Veteran filed his current claim, is dated in April 2006 
and signed by O. S., M.D.  It refers to the Veteran's low 
back pain with radiculopathy, disc herniation, ethanol abuse 
with associated lower extremity weakness and peripheral 
neuropathy.  He opined that he had been found to be totally 
disabled since 1996 and was not able to live at home without 
assistance.  He could leave home without assistance and could 
drive for an hour.  He was felt to be able to protect himself 
from the hazards of his environment, but it was indicated 
that he could not change the bed, do laundry or meal 
preparation, take out the garbage, vacuum or sweep.  

In his VA Form 21-4138, dated in May 2007, the Veteran stated 
that he could not leave home without assistance and that he 
had to depend on either another person or his walking cane 
and leg brace.  He would not be able to get to even a 
doctor's 

appointment without his family taking him to and from the 
location.  He disagreed that he could drive for an hour 
without assistance; in fact, he said he was no longer driving 
at all and did not even have a valid driver's license because 
of his illness.

A report of a private esophagogastroduodenoscopy in May 2007 
was submitted after he had shown evidence of weight loss.  It 
showed delayed gastric emptying, gastritis and chronic reflux 
esophagitis.  N. M. A., M.D., confirmed those findings ad 
indicted that specific treatment options would be deferred 
until the pathology report was received.

Another special A&A examination report, dated in December 
2007, and signed by O.M.S., M.D., is of record.  He noted the 
Veteran's obstructive sleep apnea and severe low back pain 
with right foot drop and antalgic gait, requiring the use of 
a cane to walk.  He said he was able to attend to personal 
needs, but had weak grip but no problems with fine motor 
skills.  Along with the foot drop, he had weakened quadriceps 
muscles and poor balance.  He was noted to have very limited 
range of motion of the spine, trunk and neck, with positive 
straight leg raising and spasms on flexion.  He had some 
recent memory lapses and poor balance due to his foot drop 
and generally poor physical condition.  He thought the 
Veteran was able to walk about a block using a cane without 
the assistance of someone else, but was able to leave the 
home only with the cane.  He was unable to ambulate due to 
the pain and he used a right ankle brace.  He was also noted 
to have hepatitis C and degenerative joint disease of the 
lumbosacral spine.  The physician initially checked that he 
required the daily personal health care services of a skilled 
provider without which he would require hospital or other 
institutional care.  This block was scratched out and the 
alternative checked.

However, another VA special A&A examination report, dated in 
January 2008, is also of record.  The comprehensive VA 
examination findings are also associated therewith.  At that 
time, he was on crutches with which he was able to stand 
fairly erect.  He had pain on motion of the left shoulder as 
a result of a rotator cuff injury.  He was noted to still 
have residuals of his fractured right ankle with pain on 
ambulation and limited motion.  He had marked stiffness and 
pain in all back 

motions, paralumbar area and peripheral radiation and 
neuropathy in the right lower extremity.  He also was noted 
to have depressive disorder for which he took medications, 
and hepatitis C and hyperglycemia for which he was receiving 
medication and/or evaluations.  He was now unable to walk 
without assistance and even then only made limited departures 
from his house with assistance.  He also used the soft brace 
in addition to the crutches.  The physician checked that he 
required the daily personal health care services of a skilled 
professional without which he would require nursing home or 
other institutional care.

Another statement is of record, recorded in February 2008, 
and signed by O.M.S., M.D.  He noted the disabilities cited 
above and stated that the Veteran was unable to lift more 
than 30 pounds and that his memory impairment was slowly 
impacting his daily living.  His poor balance and chronic 
gastritis and hepatitis contributed to the general malaise 
and fatigue.  He was unable to walk without assistance, and 
although he was encouraged to leave home daily for exercise, 
he was unable to do so except in a car.  He used either a 
cane or walker for ambulation.  His general debilitation and 
decline in general fitness had progressed, especially the 
prior 5 years.  The physician certified that he required the 
daily assistance of someone else or otherwise would require 
institutional care.

Documentation is of record showing that an application for 
home-care service from February 2008 had been approved.  The 
approved services included preparing meals, respiratory 
assistance, bowel and bladder care, dressing, ambulation, 
moving in and out of bed, bathing, oral hygiene and grooming 
and care and assistance with the prosthesis. His total 
approved weekly visit time was 41.20 hours.

O.S., M.D., submitted a statement dated in November 2008 to 
the effect that the Veteran had been under his care since 
1991.  He was disabled due to severe spinal stenosis.  He had 
had multiple interventions with minimal improvement in pain 
relief and range of motion.  He had been found to be totally 
disabled by Social Security Administration (SSA) and the 
physician felt him to be permanently disabled.  A copy of a 
prescription was also associated with the statement.

Based on the evidence relating to the claim at the time he 
filed it, and what has been documented since then, it can be 
reasonably stipulated that in general, the Veteran has gotten 
worse and not better since then.  Also, noting the specific 
and multiple impairments and restrictions that have been 
fully acknowledged in the clinical record, the Board 
concludes that factually, the Veteran requires, and cannot 
safely do without, the regular and concerted actual 
assistance of someone else in multiple areas of his daily 
life, both clinical and practical, such as housekeeping, 
hygiene, and meal preparation.

In assessing the Veteran's current situation with regard to 
additional monthly pension benefits, it is unclear the extent 
to which he meets the schedular criteria with regard to 
housebound entitlement, although he is certainly limited in 
that regard.  In the end, this is irrelevant, as the 
persuasive evidence is to the effect that he requires A&A on 
a regular basis.  While the evidence is not unequivocal, it 
appears to be relatively balanced, and as such, this raises a 
doubt which must be resolved in his favor. Accordingly, SMP 
benefits on the basis or need for regular A&A are granted.


ORDER

SMP is granted, subject to the pertinent regulations relating 
to the payment of monetary awards.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


